DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
In the restriction requirement mailed 02/08/2022, applicant elected claims 1-14 with traverse as the restriction did not include a unity of invention analysis. A unity of invention analysis of claims 1-30, and a non-final rejection of elected claims 1-14 is provided in this document.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-14, drawn to a training device for learning the operation of a flying apparatus that pulls a person.
Group II, claims 25-29, drawn to a method for the operation of a training device for learning the operation of a flying apparatus for pulling a person.
Group III, claim 30, drawn to a method for the operation of a training seat for learning the operation of a flying apparatus for pulling a person.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group III (claim 30) includes the technical feature (in claim 30) of “an inclined tread surface for supporting the feet of a person, whereupon at least the tread surface tilts forward around a tilt axis (Y) which runs perpendicular to the person's sagittal plane” that is not present in group I (claim 1) or Group II (claim 25). Groups I, II, and III lack unity of invention because the groups do not share the same or corresponding technical feature. Unity of invention exists only when there is a technical relationship among the claimed inventions involving one or more special technical features. The term "special technical features" is defined as meaning those technical features that define a contribution which each of the inventions considered as a whole, makes over the prior art. The determination is made based on the contents of the claims as interpreted in light of the description and drawings. Lack of unity of invention may be directly evident "a priori," i.e., before considering the claims in relation to any prior art, or may only become apparent "a posteriori," i.e., after taking the prior art into consideration. For example, independent claims to A + X, A + Y, X + Y can be said to lack unity a priori as there is no subject matter common to all claims. In the case of independent claims to A + X and A + Y, unity of invention is present a priori as A is common to both claims. However, if it can be established that A is known, there is lack of unity a posteriori, since A (be it a single feature or a group of features) is not a technical feature that defines a contribution over the prior art. Instant case, groups I, II, III lack unity of invention (a priori) because the groups do not share the same or corresponding technical feature (as noted regarding the technical feature in claim 30 not being present claims 1 or 25). 
Applicant has elected claims 1-14 in the reply filed 04/05/2022. A non-final rejection of the elected claims is incorporated into this document.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the fastening” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the locomotion” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “said degrees of freedom” in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recitation in claim 4 of “skids or a slidable underside for the locomotion on ice and snow, or rollers for the locomotion on solid grounds” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isasi (4890629).

 	Regarding claim 1, Isasi (Figures 1-7) teaches a training device for learning the operation of a flying apparatus that pulls a person, the device comprising: a platform (Fig. 1, Part No. 1) for the standing, sitting, kneeling or lying reception of at least one person (Col. 2, Lines 40-49); at least one anchoring point (21) for the fastening of a securing means (5) which secures the person to the training device (See fig. 1); and a vertical rotary axis (20), about which the training device can be mounted rotatably or is mounted rotatably (Col. 3, Lines 5-16); wherein the anchoring point (21) is arranged in or above the height of the person's buttocks region (See fig. 1), and the training device is rotatable around this rotary axis by means of forces acting on the platform (Col. 2, Lines 40-49), characterized in that the rotary axis is completely, or within constructively predefined limits, stationary relative to the platform (Col. 3, Lines 5-16).  
	It is noted that the recitation in the preamble of the claim of “a training device for learning the operation of a flying apparatus that pulls a person” is directed to the intended use of the claimed and apparatus and does not structurally distinguish the claimed apparatus from the prior art of Isasi. Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).


	Regarding claim 2, Isasi (Figures 1-7) teaches the completely stationary rotary axis (20) is provided by means of a rotary joint (16) which is located at the underside, at the circumference, or at the upper side of the platform (1) (Col. 3, Lines 5-16).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Isasi in view of Willcox (20130255530).

	Regarding claim 3, Isasi (Figures 1-7) teaches 	the completely stationary rotary axis (Z) is provided by means of a rotary joint which is located at the underside, at the circumference, or at the upper side of the platform.
 	Isasi does not teach the rotary axis which is stationary within constructively predefined boundaries is provided by means of a coupling element which is slidably moveable between two end stops.  
  	Willcox (Figures 1-4) teaches the rotary axis which is stationary within constructively predefined boundaries is provided by means of a coupling element (475) which is slidably moveable between two end stops (229, 260) (Para. 0034-0035).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Isasi with the rotary axis which is stationary within constructively predefined boundaries is provided by means of a coupling element which is slidably moveable between two end stops as taught by Willcox as a means of providing translation and rotation to a platform (Willcox: Para. 0035).

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Isasi in view of Weltha (20140295394).

	Regarding claim 4, Isasi (Figures 1-7) teaches a training device for learning the operation of a flying apparatus that pulls a person, the device comprising: a platform (Fig. 1, Part No. 1) for the standing, sitting, kneeling or lying reception of at least one person (Col. 2, Lines 40-49).
 	Isasi does not teach skids or a slidable underside for the locomotion on ice and snow, or rollers for the locomotion on solid grounds.  
 	Weltha (Figures 1-8) teaches skids or a slidable underside (Fig. 8, Part No. 22) (Para. 0026, 0039) for the locomotion on ice and snow, or rollers for the locomotion on solid grounds.
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Isasi with skids or a slidable underside for the locomotion on ice and snow, or rollers for the locomotion on solid grounds as taught by Weltha as a means of providing a rotational platform with feet for supporting the platform (Weltha: Para. 0026, 0039).


	Regarding claim 5, Isasi (Figures 1-7) teaches a training device for learning the operation of a flying apparatus that pulls a person, the device comprising: a platform (Fig. 1, Part No. 1) for the standing, sitting, kneeling or lying reception of at least one person (Col. 2, Lines 40-49).
 	Isasi does not teach the device is floatable.  
	Weltha (Figures 1-8) teaches the device is floatable (Para. 0025).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Isasi with the device is floatable as taught by Weltha as a means of providing a rotational platform assembly made from wood (Weltha: Para. 0025).


	Regarding claim 6, the modified Isasi (Figures 1-7) teaches a training device for learning the operation of a flying apparatus that pulls a person, the device comprising: a platform (Fig. 1, Part No. 1) for the standing, sitting, kneeling or lying reception of at least one person (Col. 2, Lines 40-49).
 	The modified Isasi does not teach a floating body which provides a permanent or temporary buoyancy.  
	Weltha (Figures 1-8) teaches a floating body (22) which provides a permanent or temporary buoyancy (Para. 0025).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Isasi with a floating body which provides a permanent or temporary buoyancy as taught by Weltha as a means of providing a rotational platform assembly made from wood (Weltha: Para. 0025).


	Regarding claim 7, Isasi (Figures 1-7) teaches a training device for learning the operation of a flying apparatus that pulls a person, the device comprising: a platform (Fig. 1, Part No. 1) for the standing, sitting, kneeling or lying reception of at least one person (Col. 2, Lines 40-49).
 	Isasi does not teach a support body for the feet, and/or a support body for the back of a person, and wherein the support body / bodies is or are located at the edge of the platform or at the central region of the platform.  
	Weltha (Figures 1-8) teaches a support body (Fig. 8, Part No. 26) for the feet, and/or a support body for the back of a person, and wherein the support body / bodies is or are located at the edge of the platform or at the central region of the platform (Para. 0038).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Isasi with a support body for the feet as taught by Weltha as a means of providing a rotational platform assembly that includes a standing area for a user in a center of the platform (Weltha: Para. 0025).


	Regarding claim 8, the modified Isasi (Figures 1-7) teaches a training device for learning the operation of a flying apparatus that pulls a person, the device comprising: a platform (Fig. 1, Part No. 1) for the standing, sitting, kneeling or lying reception of at least one person (Col. 2, Lines 40-49).
 	The modified Isasi does not teach the support body for the feet has a region which can, by means of the feet of a person, be tilted laterally or forward/backward, and/or be rotated around a central axis, and wherein the support body designed either as a body which is deformable by the feet, or as a rigid body which is supported moveable on the platform according to said degrees of freedom.  
	Weltha (Figures 1-8) teaches the support body (26) for the feet has a region which can, by means of the feet of a person, be tilted laterally or forward/backward, and/or be rotated around a central axis, and wherein the support body designed either as a body which is deformable by the feet, or as a rigid body which is supported moveable on the platform according to said degrees of freedom (Para. 0038).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Isasi with the support body for the feet has a region which can, by means of the feet of a person, be tilted laterally or forward/backward as taught by Weltha as a means of providing a rotational platform assembly that includes a standing area for a user that can be tilted by a user (Weltha: Para. 0038).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Isasi in view of VanBuren (20100285941).

	Regarding claim 9, the modified Isasi (Figures 1-7) teaches a training device for learning the operation of a flying apparatus that pulls a person, the device comprising: a platform (Fig. 1, Part No. 1) for the standing, sitting, kneeling or lying reception of at least one person (Col. 2, Lines 40-49).
 	The modified Isasi does not teach the platform comprises a recess at its circumference, wherein the recess is provided for the reception of a board like sports device serving as a support body for the feet, wherein the sports device can be supported in the recess according to said degrees of freedom, or has a deformable floor and provides holding means for a fixation to a person's feet, and is suitable for the reception of a separate training seat which receives a person.  
 	VanBuren (Figures 1-7) teaches the platform (12) comprises a recess (24) (Para. 0026) at its circumference, wherein the recess is provided for the reception of a board like sports device (38) (Para. 0028) serving as a support body for the feet, wherein the sports device can be supported in the recess according to said degrees of freedom, or has a deformable floor and provides holding means for a fixation to a person's feet, and is suitable for the reception of a separate training seat (48) which receives a person (Para. 0028).
 	It is noted that the claim recitations of “serving as a support body for the feet” and “which receives a person” is directed to the intended use of the claimed and apparatus and does not structurally distinguish the claimed apparatus from the prior art of VanBuren. Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Isasi with a recess is provided for the reception of a board like sports device as taught by VanBuren as a means of using known work in one field of endeavor (movable platforms for supporting a user) prompting variations of it (a recess is provided for the reception of a board like sports device) for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (See:  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Claim 10-11 is rejected under 35 U.S.C. 103 as being unpatentable over Isasi in view of Weltha (20140295394), further in view of Shy (5685788).

	Regarding claim 10, the modified Isasi (Figures 1-7) teaches a training device for learning the operation of a flying apparatus that pulls a person, the device comprising: a platform (Fig. 1, Part No. 1) for the standing, sitting, kneeling or lying reception of at least one person (Col. 2, Lines 40-49).
 	The modified Isasi does not teach at least one braking body which is located below or laterally to the platform and which is attached to the same, and which is or can be filled with water or a solid material.  
	Shy (Figures 1-4) teaches at least one braking body (Fig. 1, Part No. 22) which is located below or laterally to the platform (11) and which is attached to the same, and which is or can be filled with water or a solid material (Col. 2, Lines 12-20).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Isasi with at least one braking body which is located below or laterally to the platform and which is attached to the same, and which is or can be filled with water or a solid material as taught by at least one braking body which is located below or laterally to the platform and which is attached to the same as a means of providing a platform with a lateral sock absorbing member that is filled with fillers (Shy: Col. 2, Lines 12-20).


	Regarding claim 11, the modified Isasi (Figures 1-7) teaches a training device for learning the operation of a flying apparatus that pulls a person, the device comprising: a platform (Fig. 1, Part No. 1) for the standing, sitting, kneeling or lying reception of at least one person (Col. 2, Lines 40-49).
 	The modified Isasi does not teach the braking body is provided by means of an additional subfloor or two skids, and has at least one opening through which it can be filled and/or emptied.  
	Shy (Figures 1-4) teaches the braking body is provided by means of an additional subfloor or two skids (22), and has at least one opening (23) through which it can be filled and/or emptied (Col. 2, Lines 12-20).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Isasi with the braking body is provided by means of an additional subfloor or two skids, and has at least one opening through which it can be filled and/or emptied as taught by at least one braking body which is located below or laterally to the platform and which is attached to the same as a means of providing a platform with a lateral sock absorbing member that is filled with removable fillers (Shy: Col. 2, Lines 12-20).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Isasi in view of Shy (5685788).

	Regarding claim 12, Isasi (Figures 1-7) teaches a training device for learning the operation of a flying apparatus that pulls a person, the device comprising: a platform (Fig. 1, Part No. 1) for the standing, sitting, kneeling or lying reception of at least one person (Col. 2, Lines 40-49).
 	Isasi does not teach a dragging device, wherein the same engages - if applicable, in a view parallel to the rotary axis - in a region opposing to the at least one opening of the braking body.  
	Shy (Figures 1-4) teaches a dragging device (5, 32), wherein the same engages - if applicable, in a view parallel to the rotary axis - in a region opposing to the at least one opening (23) of the braking body (Col. 2, Lines 12-20).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Isasi with a dragging device as taught by Shy as a means of  providing a platform with a handle/grip for a user (Shy: Col. 2, Lines 12-36).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Isasi in view of Weltha, further in view of Halfhill (6042382).

	Regarding claim 13, the modified Isasi (Figures 1-7) teaches a training device for learning the operation of a flying apparatus that pulls a person, the device comprising: a platform (Fig. 1, Part No. 1) for the standing, sitting, kneeling or lying reception of at least one person (Col. 2, Lines 40-49).
 	The modified Isasi does not teach seats are stretched between the support body for the feet and the support body for the back.  
 	Halfhill (Figures 1-15) teaches seats (Fig. 2, Part No. 22) are stretched between the support body (See fig. 2) for the feet and the support body for the back (See fig. 2) (Col. 4, Lines 9-17).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Isasi with seats are stretched between the support body for the feet and the support body for the back as taught by Halfhill as a means of providing seats on a stepped platform (Halfhill: Col. 4, Lines 9-17).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Isasi in view of Wisdom (3724842).

	Regarding claim 14, Isasi (Figures 1-7) teaches a training device for learning the operation of a flying apparatus that pulls a person, the device comprising: a platform (Fig. 1, Part No. 1) for the standing, sitting, kneeling or lying reception of at least one person (Col. 2, Lines 40-49).
 	Isasi does not teach a motor drive and/or a mounting for a vehicle suitable for the pushing and/or pulling propulsion of the training device.  
 	Wisdom (Figures 1-9) teaches a motor drive and/or a mounting (36) for a vehicle (16) suitable for the pushing and/or pulling propulsion of the training device (34) (Col. 2, Lines 67).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Isasi with a mounting for a vehicle suitable for the pushing and/or pulling propulsion of the training device as taught by Wisdom as a means of attaching a rotatable platform to a trailer (Wisdom: Col. 2, Lines 67).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711